DETAILED ACTION
1. 	Claims 1-12 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-2, 5-6 and 9-10 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,5-7 an49-11of Co-Pending application No.: 16/444531 (to OAMI et al.,)  in view of deCharms Christopher (hereafter deCharms), US Patent Application Publication no.:  US 20140368601, published on December 18, 2014. 
5.  	 Regarding claim 1 of the current Application claim 3 which depend on claim 1 of the US application No.: 16/444531.: to OAMI et al., teaches: 
Current Application No. : 16/444642
Co-Pending application No.: 16/444531
 An information processing system comprising:at least one memory storing instructions; andat least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to:calculate a distribution of attributes of persons in an analysis range by analyzing at least any of images and voices, the attributes being distinguished by used language; estimate, with respect to at least one attribute included in the attributes, a number or a ratio of persons who belong to the at least one attribute and who are present in an estimation range including a range not included in the analysis range, using the calculated distribution; and
.
Claim 1  An information processing system comprising: at least one memory storing instructions; and at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: calculate a flow of objects in a capturing range of a fixed camera using a surveillance image, the surveillance image being generated by the fixed camera; calculate a distribution of attributes of objects in an analysis range by analyzing voices that are recorded with an microphone near the analysis range; perform, with respect to at least one attribute included in the attributes, estimation of a number or a ratio of objects which belong to the at least one attribute and which are present in an estimation range including a range not included in the analysis 
 Claim 3  the information processing system according to claim 1, wherein the attributes are distinguished by used language; and the at least one processor is further configured to
calculate the distribution of the attributes of the objects by analyzing used language in the
voices.


However, it is noted that OAMI does not specifically teach receiving “cause a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language; a security guard carrying a device that provides translation function; and a robot carrying a device that provides translation function”.
On the other hand, in the same field of endeavor deCharms teaches   cause a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language ; a security guard carrying a device that provides translation function ([0007], means to receive audio and video datastream #2 from another computing device (CP); means to display video from said audio and video datastream, a mobile security application that is programmed to identify a plurality of candidate responders; and select a particular candidate responder based, at least in part, on one or more factors (CV); a geographic location unit that is programmed to determine a location of a mobile computing device using one or more of a plurality of data sources (CW)); and a robot carrying a device that provides translation function 

OAMI and deCharms are combinable because they are directed to an image and a voice processing system (Abstracts) 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of determining a location of a mobile computing device carried by a user, and determining a current safety level for the user at the current location taught by deCharms ([0007]) into OAMI 
The suggestion/motivation for doing so would have been to improve the surveillance system of OAMI by  identify and inform safety level  of a  remote  location to a remote user in real time. 
6.  	 Regarding claim 5 of the current Application claim 7 which depend on claim 5 of the US application No.: 16/444531.: to OAMI et al., teaches: 
Current Application No. : 16/444642
Co-Pending application No.: 16/444531
Claim 5.    An information processing method comprising: calculating a distribution of attributes of persons in an analysis range by analyzing at least any of images and voices, the attributes being distinguished by used language;

estimating, with respect to at least one attribute included in the attributes, a number or a ratio of persons who belong to the at 
causing a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language; a security guard carrying a device that provides translation function; and a robot carrying a device that provides translation function.
Claim 5. An information processing method comprising: calculating a flow of objects in a capturing range of a fixed camera using a surveillance image, the surveillance image being generated by the fixed camera; calculating a distribution of attributes of objects in an analysis range by analyzing voices that are recorded with an microphone near the analysis range; performing, with respect to at least one attribute included in 
Claim 7 The information processing method according to claim 5, whereinthe attributes are distinguished by used language; and the information processing method further comprises calculating the distribution of the attributes of the objects by analyzing used language in the voices.


However, it is noted that OAMI does not specifically teach receiving “causing a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language; a security guard carrying a device that provides translation function; and a robot carrying a device that provides translation function.”.
On the other hand, in the same field of endeavor deCharms teaches   cause a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language ; a security guard carrying a device that provides translation function ([0007], means to receive audio and video datastream #2 from another computing device (CP); means to display video from said audio and video datastream, a mobile security application that is programmed to identify a plurality of candidate responders; and select a particular candidate responder based, at least in part, on one or more factors (CV); a geographic location unit that is programmed to determine a location of a mobile computing device using one or more of a plurality of data sources (CW)); and a robot carrying a device that provides translation function 

7.  	 Regarding claim 9 of the current Application claim 11 which depend on claim 9 of the US application No.: 16/444531.: to OAMI et al., teaches: 
Current Application No. : 16/444642
Co-Pending application No.: 16/444531
Claim 9. A non-transitory computer-readable storage medium storing a program that causes a computer to execute: calculating a flow of objects in a capturing range of a fixed camera using a surveillance image, the surveillance image being generated by the fixed camera; calculating a distribution of attributes of objects in an analysis range by analyzing voices that are recorded with an microphone near the analysis range; performing, with respect to at least one attribute included in the attributes, estimation of a number or a ratio of objects which belong to the at least one attribute and which are present in an estimation range including a 

Claim 9. A non-transitory computer-readable storage medium storing a program that causes a computer to execute: calculating a flow of objects in a capturing range of a fixed camera using a surveillance image, the surveillance image being generated by the fixed camera; calculating a distribution of attributes of objects in an analysis range by analyzing voices that are recorded with an microphone near the analysis range; performing, with respect to at least one attribute included in the attributes, estimation of a number or a ratio of objects which belong to the at least one attribute and which are present in an estimation range including a Claim 11.    The storage medium according to claim 9, wherein the attributes are distinguished by used language; and the program further causes the computer to execute: calculating the distribution of the attributes of the objects by analyzing used language in the voice. 




However, it is noted that OAMI does not specifically teach receiving “causing a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language; a security guard carrying a device that provides translation function; and a robot carrying a device that provides translation function.”.
On the other hand, in the same field of endeavor deCharms teaches   cause a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language ; a security guard carrying a device that provides translation function ([0007], means to receive audio and video datastream #2 from another computing device (CP); means to display video from said audio and video datastream, a mobile security application that is programmed to identify a plurality of candidate responders; and select a particular candidate responder based, at least in part, on one or more factors (CV); a geographic location unit that is programmed to determine a location of a mobile computing device using one or more of a plurality of data sources (CW)); and a robot carrying a device that provides translation function 

8.  	 Regarding claims 2, 6 and 10 of the current Application claims 2, 6 and 10 of the US application No.: 16/444531.: to OAMI et al., teaches: 
Current Application No. : 16/444642
Co-Pending application No.: 16/444531
Claim 2.   The information processing system according to claim 1, wherein the at least one processor is further configured to
calculate the distribution of the attributes of the objects by analyzing used language in voices recorded by a microphone near the analysis range.

Claim 2.    The information processing system according to claim 1, wherein the at least one processor is further configured to
calculate the distribution of the attributes of the objects by analyzing voices uttered by the objects in the analysis range using dictionary data including keywords associated with respective attribute

Claim 6 The information processing method according to claim 5, further comprising calculating the distribution of the attributes of the objects by analyzing used language in voices recorded by an microphone near the analysis range.
Claim 6.The information processing method according to claim 5, further comprising: calculating the distribution of the attributes of the objects by analyzing voices uttered by the objects in the analysis range using dictionary data including keywords associated with respective attributes.

Claim 10 The storage medium according to claim 9, wherein the program further causes the computer to perform
calculating the distribution of the attributes of the objects by analyzing used language in voices recorded by a microphone near the analysis range.

Claim 10 The storage medium according to claim 9, wherein the program further causes the computer to execute calculating the distribution of the attributes of the objects by analyzing voices uttered by the objects in the analysis range using dictionary data including keywords associated with respective attributes.



Allowable Subject Matter
9.	Claims 3-4, 7-8 and 11-12 Claims 3-4, 7-8 and 11-12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Regarding independent claims 3,7,11 no prior art is found to anticipate or render the flowing limitation obvious:
	“Calculating a flow of persons in a particular range related to the analysis range using an
image of the particular range; and estimating the number or the ratio of persons who belong to the at least one attribute and who are present in the estimation range at a time point in future, using the calculated flow and the calculated distribution.”

11.	Regarding independent claims 4, 8 and12 no prior art is found to anticipate or render the flowing limitation obvious:
“acquiring two or more estimation results which are results of each estimation of the number or the ratio of the persons which belong to the at least one attribute and which are present in the estimation range, the each estimation being performed based on respective one of the two or more distributions; and superposing the acquired two or more estimation results and cause the display device to display the superposed two or more estimation results”

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699